--------------------------------------------------------------------------------

EXHIBIT 10.63
    
PLEDGE AGREEMENT
(WebMediaBrands Inc.)


This PLEDGE AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made as of the 14th day of November,
2011, by WEBMEDIABRANDS INC., a Delaware corporation (“Borrower”), in favor of
ALAN M. MECKLER, a New York resident (“Lender”).


1.   Recitals.


Lender has made a loan (the “Loan”) to the Borrower, Mediabistro.com, Inc. and
Inside Network Inc. as evidenced by a Promissory Note of even date herewith (the
“Note”) from Borrower, Mediabistro.com, Inc. and Inside Network Inc. to Lender
in the original principal amount of One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000).


Borrower deems it to be in its direct pecuniary and business interests that
Borrower obtain the Loan from the Lender.


Borrower understands that the Lender is willing to make the Loan to Borrower
only upon certain terms and conditions, one of which is that Borrower grant to
Lender, a security interest in and an assignment of the Collateral, as
hereinafter defined, and this Agreement is being executed and delivered in
consideration of the Loan and for other valuable consideration.


2.   Definitions.  Except as specifically defined herein, (a) capitalized terms
used herein that are defined in the Security Agreement shall have their
respective meanings ascribed to them in the Security Agreement, and (b) unless
otherwise defined in the Security Agreement, terms that are defined in the
U.C.C. are used herein as so defined.  As used in this Agreement, the following
terms shall have the following meanings:


“Collateral” means, collectively, (a) the Pledged Securities and each addition,
if any, thereto and each substitution, if any, therefor, in whole or in part,
(b) the certificates representing the Pledged Securities, and (c) the dividends,
cash, instruments and other property distributed in respect of and other
proceeds of any of the foregoing.


“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in Section 7.1 hereof.


“Obligations” means, collectively, (a) all indebtedness and other obligations
now owing or hereafter incurred by Borrower under the Note, and the other Loan
Documents, and includes the principal of and interest on the Loan; (b) each
renewal, extension, consolidation or refinancing of the Note, in whole or in
part; (c) all fees and other amounts payable to Lender pursuant to the Note or
any other Loan Document; and (d) all Related Expenses.
   
 
1

--------------------------------------------------------------------------------

 
 
“Pledged Securities” means, subject to Section 5 hereof, all of the shares of
stock or other equity interest of each subsidiary of Borrower owned by Borrower,
as listed on the attached Exhibit A, and all additional shares of stock or other
equity interest of each subsidiary of Borrower owned by Borrower from time to
time or acquired by Borrower in any manner.


“Security Agreement” means the Security Agreement of even date herewith from
Borrower to Lender and granting the Lender a security interest in the Borrower’s
existing or future personal property and other assets described therein.


3.Security Interest.  Borrower hereby grants to Lender a security interest in
and an assignment of the Collateral as security for the Obligations.  For the
better protection of Lender hereunder, Borrower shall execute appropriate
transfer powers, in the form of the attached Exhibit B, with respect to the
Pledged Securities after the occurrence of an Event of Default, to transfer the
Pledged Securities into the name of Lender or Lender’s nominee, but Lender shall
be under no duty to do so.  Notwithstanding any provision or inference herein or
elsewhere to the contrary, Lender shall have no right to vote the Pledged
Securities at any time unless and until there shall have occurred an Event of
Default.


4.   Representations and Warranties.  Borrower hereby represents and warrants to
Lender as follows:


4.1.    Except with regard to liens granted to Lender pursuant to that certain
Security Agreement and IP Security Agreement dated May 29, 2009 by Borrower in
favor of Lender, Borrower is the legal record and beneficial owner of, and has
good and marketable title to, the Pledged Securities, and the Pledged Securities
are not subject to any pledge, lien, mortgage, hypothecation, security interest,
charge, option, warrant or other encumbrance whatsoever, nor to any agreement
purporting to grant to any third party a security interest in the property or
assets of Borrower that would include such Pledged Securities, except the
security interest created by this Agreement or otherwise securing only Lender
and as otherwise specifically permitted by the Note.


4.2.    All of the Pledged Securities have been duly authorized and validly
issued, and are fully paid and non-assessable (except as such rights may arise
under mandatory provisions of applicable statutory law that may not be waived or
otherwise agreed and not as a result of any rights contained in any
organizational document).


4.3.    Borrower has full power, authority and legal right to pledge all of the
Pledged Securities pursuant to the terms of this Agreement.


4.4.    No consent, license, permit, approval or authorization, filing or
declaration with any Governmental Authority, and no consent of any other Person,
is required to be obtained by Borrower in connection with the pledge of the
Pledged Securities hereunder, that has not been obtained or made, and is not in
full force and effect.
   
 
2

--------------------------------------------------------------------------------

 
 
4.5.    The pledge, assignment and delivery of the Pledged Securities hereunder
creates a valid lien on, and a perfected security interest in, the Pledged
Securities and the proceeds thereof.  Other than pursuant to this Agreement or
as specifically permitted by the Note, and with regard to liens granted to
Lender pursuant to that certain Security Agreement and IP Security Agreement
dated May 29, 2009 by Borrower in favor of Lender, Borrower has not granted any
other liens on, or security interests in, the Pledged Securities.


4.6.    The Pledged Securities constitute one hundred percent (100%) of the
outstanding capital stock owned by Borrower of each other Subsidiary of
Borrower.


4.7.    Borrower fully anticipates that the Obligations will be repaid without
the necessity of selling the Pledged Securities.


4.8.   Borrower has received consideration that is the reasonable equivalent
value of the obligations and liabilities that Borrower has incurred to
Lender.  Borrower is not insolvent, as defined in any applicable state or
federal statute, nor will Borrower be rendered insolvent by the execution and
delivery of this Agreement to Lender.  Borrower is not engaged or about to
engage in any business or transaction for which the assets retained by Borrower
are or will be an unreasonably small amount of capital, taking into
consideration the obligations to Lender incurred hereunder.  Borrower does not
intend to incur debts beyond Borrower’s ability to pay them as they mature.


4.9.    If the Pledged Securities are “restricted securities” within the meaning
of Rule 144, or any amendment thereof, promulgated under the Securities Act of
1933, as amended (the “Securities Act”), as determined by counsel for Borrower,
Borrower further represents and warrants that, except as disclosed in writing to
Lender, (a) Borrower has been the beneficial owner of the Pledged Securities
since July 17, 2007, (b) the full purchase price or other consideration for the
Pledged Securities has been paid, and (c) Borrower does not have a short
position in or any put or other option to dispose of any securities of the same
class as the Pledged Securities or any other securities convertible into
securities of such class.


5.   Foreign Subsidiaries.  Notwithstanding anything in this Agreement to the
contrary, Borrower shall not be required to pledge more than sixty-five percent
(65%) of the total combined voting power of all classes of equity interests or
stock of any Foreign Subsidiary.


6.   Additional Covenants of Borrower.


6.1.    Borrower covenants and agrees to defend the right, title and security
interest of Lender in and to the Pledged Securities and the proceeds thereof,
and to maintain and preserve the lien and security interest provided for by this
Agreement against the claim and demands of all third parties, so long as this
Agreement shall remain in effect.


6.2.    Borrower covenants and agrees not to sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, or create, incur or
permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any other encumbrance with respect to any of the Pledged
Securities, or any interest therein, or any proceeds thereof, except for the
lien and security interest provided for by this Agreement and any security
agreement securing only Lender.
   
 
3

--------------------------------------------------------------------------------

 
  
6.3.    Borrower covenants and agrees (a) to cooperate, in good faith, with
Lender and to do or cause to be done all such other acts as may be necessary to
enforce the rights of Lender under this Agreement, (b) not to take any action,
or to fail to take any action that would be adverse to the interest of Lender in
the Collateral and hereunder, and (c) to make any sale or sales of any portion
or all of the Pledged Securities valid and binding and in compliance with any
and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales at
Borrower’s expense.


7.   Events of Default.


7.1.    Any of the following shall constitute an Event of Default under this
Agreement:  (a) an Event of Default, as defined in the Note, shall occur under
the Note; (b) any representation, warranty or statement made by Borrower in or
pursuant to this Agreement, any Related Writing, or any Loan Document shall be
false or erroneous in any material respect; or (c) Borrower shall fail or omit
to perform or observe any agreement made by Borrower in or pursuant to this
Agreement or in any Loan Document, and such failure or omission to perform or
observe such agreement or other writing shall not have been fully corrected
within thirty (30) days after the earlier of (i) any financial officer of
Borrower becomes aware of the occurrence thereof, or (ii) the giving of written
notice thereof to Borrower by Lender that the specified failure or omission is
to be remedied.


7.2.    Upon the occurrence of an Event of Default hereunder, and at all times
thereafter, Lender, in its discretion and subject to the May 2009 Pledge
Agreement, may sell, assign, transfer and deliver any of the Collateral, at any
time, or from time to time.  No prior notice need be given to Borrower or to any
other third party in the case of any sale of Collateral that Lender determines
to be declining speedily in value or that is customarily sold in any securities
exchange, over-the-counter market or other recognized market, but in any other
case Lender shall give Borrower no fewer than ten days prior notice of either
the time and place of any public sale of the Collateral or of the time after
which any private sale or other intended disposition thereof is to be
made.  Borrower waives advertisement of any such sale and (except to the extent
specifically required by the preceding sentence) waives notice of any kind in
respect of any such sale.  At any such public sale, Lender may purchase the
Collateral, or any part thereof, free from any right of redemption, all of which
rights Borrower hereby waives and releases.  After deducting all expenses
related to such sale, and after paying all claims, if any, secured by liens
having precedence over this Agreement, Lender may apply the net proceeds of each
such sale to or toward the payment of the Obligations, whether or not then due,
in such order and by such division as Lender in its sole discretion may deem
advisable. Any excess, to the extent permitted by law, shall be paid to
Borrower, and the obligors on the Obligations shall remain liable for any
deficiency.  In addition, Lender shall at all times have the right to obtain new
appraisals of Borrower or the Collateral, the cost of which shall be paid by
Borrower.


8.   Attorney-In-Fact.  Borrower hereby authorizes and empowers Lender, to make,
constitute and appoint any officer or agent of Lender as Lender may select, in
its exclusive discretion, as Borrower’s true and lawful attorney-in-fact, with
the power to endorse Borrower’s name on all applications, documents, papers and
instruments necessary for Lender to take actions with respect to the Collateral
after the occurrence of an Event of Default, including, without limitation,
actions necessary for Lender to assign, pledge, convey or otherwise transfer
title in or dispose of the Collateral to any Person.  Borrower ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof.  This
power of attorney shall be irrevocable for the life of this Agreement.
  
 
4

--------------------------------------------------------------------------------

 
  
9.   Costs and Expenses.  If Borrower fails to comply with any of its
obligations hereunder, Lender may do so in the name of Borrower or Lender, but
at Borrower’s expense, and Borrower hereby agrees to reimburse Lender in full
for all expenses, including attorneys’ fees, incurred by Lender in protecting,
defending and maintaining the Collateral.  Without limiting the foregoing, any
and all fees, costs and expenses, of whatever kind or nature, including the
attorneys’ fees and expenses incurred in connection with the filing or recording
of any documents (including all taxes in connection therewith) in public
offices, the payment or discharge of any taxes, maintenance fees, encumbrances
or otherwise protecting, maintaining or preserving the Collateral, or in
defending or prosecuting any actions or proceedings arising out of or related to
the Collateral, shall be borne and paid by Borrower upon request of Lender.


10.   Notice. All notices, requests, demands and other communications provided
for hereunder shall be in writing and, if to Borrower, mailed or delivered to
it, addressed to it at the address specified on the signature page of this
Agreement, if to Lender, mailed or delivered to it, addressed to:  Alan M.
Meckler, 435 East 52nd Street, apt. 16C2, New York, New York 10022, or, as to
each party, at such other address as shall be designated by such party in a
written notice to each of the other parties.  All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed to be
given or made when delivered or two Business Days after being deposited in the
mails with postage prepaid by registered or certified mail, addressed as
aforesaid, or sent by facsimile with telephonic confirmation of receipt, except
that notices from Borrower to Lender pursuant to any of the provisions hereof
shall not be effective until received.


11.   Interpretation.  Each right, power or privilege specified or referred to
in this Agreement is in addition to any other rights, powers and privileges that
Lender may have or acquire by operation of law, by other contract or
otherwise.  No course of dealing in respect of, nor any omission or delay in the
exercise of, any right, power or privilege by Lender shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any further
or other exercise thereof or of any other, as each right, power or privilege may
be exercised by Lender, either independently or concurrently with other rights,
powers and privileges and as often and in such order as Lender may deem
expedient.  No waiver or consent granted by Lender in respect of this Agreement
shall be binding upon Lender unless specifically granted in writing, which
writing shall be strictly construed.


12.   Successors and Assigns.  This Agreement shall be binding upon Borrower and
Borrower’s successors and assigns and shall inure to the benefit of and be
enforceable and exercisable by Lender and its respective successors and assigns.
   
 
5

--------------------------------------------------------------------------------

 
  
13.   Severability.  If, at any time, one or more provisions of this Agreement
is or becomes invalid, illegal or unenforceable in whole or in part, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.


14.   Termination.  At such time as the Obligations shall have been irrevocably
paid in full, Borrower shall have the right to terminate this Agreement. Upon
written request of Borrower, Lender shall promptly execute and deliver to
Borrower appropriate releases with respect to the Collateral and return all of
the Pledged Securities to Borrower.


15.   Governing Law; Submission to Jurisdiction.  The provisions of this
Agreement and the respective rights and duties of Borrower, Lender hereunder
shall be governed by and construed in accordance with New York law, without
regard to principles of conflict of laws. Borrower hereby irrevocably submits to
the non-exclusive jurisdiction of any New York state or federal court sitting in
Manhattan, New York, over any action or proceeding arising out of or relating to
this Agreement, or any Loan Document, and Borrower hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court.  Borrower hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any such action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  Borrower agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


16.   Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.




[Remainder of page intentionally left blank.]
 
 
 
6

--------------------------------------------------------------------------------

 
         
JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Pledge
Agreement as of the date first set forth above.


Address:      50 Washington Street
S. Norwalk, Connecticut  06854
Attention:  Chief Financial Officer or General Counsel
 
WEBMEDIABRANDS INC.
 
By: /s/ Mitchell Eisenberg
Name:  Mitchell Eisenberg
Its: Executive Vice President & General Counsel
 

 
 
 
 
 
 
 
 
Signature Page to Pledge Agreement
   
 
7

--------------------------------------------------------------------------------

 
  
EXHIBIT A


PLEDGED SECURITIES
  

Name of Subsidiary
Jurisdiction
Shares
Certificate Number
Ownership Percentage
 
mediabistro.com, Inc.
Inside Network Inc.
 
Delaware
CA
 
100
1,077,500
 
76
Multiple
 
100%
100%



 
 
 
 
 
 
 

 
 
A-1

--------------------------------------------------------------------------------

 
  
EXHIBIT B


FORM OF STOCK TRANSFER POWER


FOR VALUE RECEIVED, __________________________________ hereby sells, assigns and
transfers unto ___________________ (_______) Shares of the
_________________________ Capital Stock of
_______________________________________ standing in ___________ name on the
books of said corporation and represented by Certificate No. _________ herewith
and does hereby irrevocably constitute and appoint
_______________________________ attorney to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.
   
 
 
 
Date:__________________________
WEBMEDIABRANDS INC.
 
By:_______________________________
Name:_____________________________
Title:______________________________

 
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------
